UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

 

San Antonio Division

SOUTHERN TIRE MART, LLC,
Defendant.

IN RE.- sUBPoENA DUCEs TECUM §
REGARDING sENTRY CAsUALTY § civil Action No.= 19-mc-3
COMPANY §
LEoCADIo DELGADo, §
l . .
P amt'ff’ § Civil Action No.: sA-16-cv-01137-FB
v § USDC, Western District of Texas
§
§
§

 

RULING ()N SENTRY’S MOTION TO OUASH

Gn January 21 , 2019, the U.S. District Court for the Westem District of Texas, San Antonio
Division, issued a subpoena in Case No. SA-]6-cv-01137~FB, requiring movant Sentry Casualty
Company, to produce the documents specified in Exh. A to the subpoena.

On February 5, 2019, Sentry filed a motion to quash the Rule 45 subpoena issued out of
the Western District of Texas, San Antonio Division, for Which compliance Was sought in the
Western District of Wisconsin [Dkt. 1].

Sentry and Delgado have advised the court of the resolution of their dispute and now
request an agreed discovery order. Noting the agreement of counsel and the scope of discovery
established by Fed. R. Civ. P. 26(b) and by Rule 45, the Court enters the following:

ORDER

IT IS ORDERED that:

]. Movant Sentry Casualty Company’s Motion to Quash is GRANTED, With respect
to the Sentry claim files notes; n

2. Sentry’s motion is MOOT as to the following items Which Sentry has agreed to

produce:

a. A spreadsheet entitled “Employee Payroll History Reports”;

b. Medical records regarding plaintiff Delgado from the Joint Base San

Antonio Medical Facility;
c. Workers’ compensation
correspondence

Each side will bear its own costs.

Entered this iii "l day of February, 2019.

administrative notices, filings, and

BY THE COURT:

R Pcvz/?/Omu€s/L

 

Magistrate Judge

